Citation Nr: 1225007	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 5, 2009 for the award of a 100 percent rating for valvular heart disease, aortic valve and mitral valve, residuals of rheumatic fever. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from January 1951 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted a 100 percent rating for valvular heart disease, aortic valve and mitral valve, residuals of rheumatic fever, effective May 5, 2009. 

In November 2011 a videoconference Board hearing was held before the undersigned; the transcript is of record. 

In January 2012 the Board remanded the claim for further development which has been completed. 

The issue of whether clear and mistakable error (CUE) was committed in a prior rating decision denying a compensable rating for valvular heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A claim for increased rating for the Veteran's heart condition was received on May 5, 2009.  There was no pending claim prior to May 5, 2009, and the record does not demonstrate a factually ascertainable increase between May 5, 2008, and May 5, 2009. 

CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to May 5, 2009 for the award of a 100 percent rating for valvular heart disease, aortic valve and mitral valve, residuals of rheumatic fever are not met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A July 2009 letter satisfied the duty to notify provisions.  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

VA treatment records noted that the Veteran was in receipt of Social Security Administration (SSA) benefits, and an attempt was made to obtain the records.  However, as both the Veteran and SSA have reported, there are no records available as he never applied for benefits.  38 C.F.R. § 3.159 (c) (2).  

Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Effective Date

The Veteran contends that his valvular heart disease, aortic valve and mitral valve, residuals of rheumatic fever, should have been rated 100 percent since he was first granted service connection for residuals of rheumatic fever post service.  

The effective date of an evaluation and award of compensation for an increased rating claim is either the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  In cases involving increases in disability compensation, the effective date will be the earliest date at which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the date of receipt of the claim will be the effective date.  38 C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).   

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. 

A report of examination or hospitalization may be accepted as an informal claim for benefits, but only after there has been a prior allowance or disallowance of a formal claim for compensation.  38 C.F.R. § 3.157 ; Crawford v. Brown, 5 Vet. App. 33, 35-6 (1993).  Where a VA examination or VA hospital report is accepted as an informal claim for increase, the effective date will be the date of examination or admission.  Where private medical evidence is accepted as an informal claim for increase, the effective date will be the date the medical evidence was received.  See 38 C.F.R. § 3.157(b)(1) and (2).

In a March 1958 rating decision, service connection was granted and an initial rating assigned for residuals of rheumatic fever, effective December 11, 1957.  In an April 1997 rating decision, the RO reviewed VA outpatient treatment records and denied a claim for increased rating.  The Veteran was provided notice of that decision and his appellate rights later that same month.  He did not appeal that decision and it became final.  

The Veteran submitted a formal claim for an increased rating which was received at the RO on May 5, 2009.  A review of the record reveals there to be no informal claim for an increased rating prior to the formal claim on May 5, 2009.  

An effective date earlier than the date of the claim, May 5, 2009, would be warranted if it is factually ascertainable that an increase in disability had occurred within one year of the claim, between May 5, 2008 and May 5, 2009.  See 38 C.F.R. § 3.400(o)(2).  

There is no evidence of record that an increase in disability occurred within one year of the date of the claim on May 5, 2009 therefore the effective date is the date of the claim. 

The Veteran's assertions that an earlier effective date is warranted based on earlier claims is not supported under the regulations applying to earlier effective dates.  Only a request for revision based on CUE can result in the assignment of an earlier effective dat.  The Veteran's CUE request has been referred to the RO for appropriate action.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
 
The preponderance of the evidence is against the claim for an 100 percent rating for valvular heart disease, aortic valve and mitral valve, residuals of rheumatic fever prior to May 5, 2009; there is no reasonable doubt to be resolved, and an effective date earlier than May 5, 2009 for valvular heart disease, aortic valve and mitral valve, residuals of rheumatic fever is not warranted.


ORDER

Entitlement to an effective date earlier than May 5, 2009 for the award of a 100 percent rating for valvular heart disease, aortic valve and mitral valve, residuals of rheumatic fever is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


